Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2 and 5 have been cancelled; Claims 12-16 are withdrawn from consideration as non-elected claims, Claims 1, 3, and 8 have been amended;  claims 1, 3-4, and 6-11 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejections of Claims 1, 6-7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Teramoto (JP-3711957-B2, see machine translation unless otherwise noted, hereinafter Teramoto) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 5/16/2022.
Previous rejection of Claim 4 under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto; in the alternative under 35 U.S.C. 103 as obvious over Teramoto; in the alternative under 35 U.S.C. 103 as obvious over Teramoto in further view of EN1179 (2003, EN 1179:2003 (E) European Standard for Zinc and zinc alloys, hereafter EN1179); or in the alternative under 35 U.S.C. 103 as obvious over Teramoto in further view of The Boliden Group (2017, Special High Grade Zinc Technical Specification, hereinafter Boliden) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 5/16/2022.
Previous rejections of Claims 1, 3-4 and 6-9 under 35 U.S.C. 103 as being unpatentable over Pelzel (US-3615379-A, herein Pelzel), or in the alternative over Pelzel in further view of EN1179 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 5/16/2022.
Previous rejections of Claim 4 under 35 U.S.C. 103 as obvious over Pelzel in further view of Boliden is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 5/16/2022.
Previous rejections of Claim 10 unpatentable over Teramoto as applied to claim 1 above, and further in view of Smyth et al. (US-3,630,792-A,herein Smyth) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 5/16/2022.
Previous rejections of Claim 11 unpatentable over Teramoto as applied to claim 1 above, and further in view of Liang (CN-202004087-U, herein Liang) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 5/16/2022.
Previous rejections of Claim 10 unpatentable over Pelzel as applied to claim 1 above, and further in view of Smyth et al. (US-3,630,792-A,herein Smyth) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 5/16/2022.
Previous rejections of Claim 11 unpatentable over Pelzel as applied to claim 1 above, and further in view of Liang (CN-202004087-U, herein Liang) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 5/16/2022.

However, in view of the Applicant’s “Arguments/Remarks with amendment” filed on 5/16/2022, IDS filed on 5/16/2022, and newly recorded reference(s), a new ground rejection is listed as following.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant case, claim 6 depends on claim 1. However, the  claimed  titanium range “300 ppm or less” (instant claim 6) is outside the titanium range “10 ppm-500 ppm” (instant claim 1). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Proper amendment is necessary.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant case, claim 7 depends on claim 1. However, the  claimed  titanium range “50 ppm or less” (instant claim 7) is outside the titanium range “10 ppm-100 ppm” (instant claim 1). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Proper amendment is necessary.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant case, claim 8 depends on claim 3. However, the  claimed  copper range “300 ppm or less” (instant claim 8) is outside the copper range “20 ppm or less” (instant claim 3). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over GB patent (GB 1178993 A, herein GB’993).
Regarding Claims 1, 3-4, and 6-9, GB’993 teaches a forgeable zinc alloy with high creep strength and use thereof in cold rolling applications (claims and examples of GB’993). The alloy composition comparison between the claimed alloy and alloy disclosed by GB’993 (cl.1 and examples of GB’993) is listed in the following table. All of the alloy composition ranges disclosed from GB’993 (claims and examples of GB’993) overlap the claimed ranges as recited in the instant claims, which is a prima facie case of obviousness. MPEP 2144 05 I. GB’993 teaches including Pb as impurities (cl. of GB’993) with rolled sheet thickness is 0.8 mm (examples on page 2, lns.23-28 of GB’993). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ti, Al, Cu and Zn, and optional including Pb as impurity from the disclosures of GB’993 since GB’993 teaches the same Zn sheet throughout whole disclosing range. Regarding the unalloyed Cu in the instant claim 1, which fully depend on the alloy composition and manufacturing process. GB’993 not only teaches the similar alloy composition as discussed above, it also teaches warming the plate to over 100oC or more and rolling (refer to the process steps in the withdrawn claim 13) (Page 2, lns.23-28 of GB’993). Therefore the claimed unalloyed Cu would be highly expected for the Zn sheet of GB’993. MPEP 2112 01 and 2145 II.

Element
From instant Claim 1, 3, 6-8 
From GB’993 (wt%)
overlapping range
(in ppm)
Ti
10-500 ppm (cl.1)
300ppm or less (cl.6)
0.05-0.25
500 ppm (cl.1)
Close (cl.6)
Al
10-100 ppm (cl.1)
50 ppm or less (cl.7)
0.003-0.05
30-100 ppm (cl.1)
30-50 ppm (cl.7)
Unalloyed Cu
500 ppm or less (cl.1)
20 ppm or less (cl.3)
300 ppm or less (cl.8)
0-1.2
500 ppm or less (cl.1) 20 ppm or less (cl.3)
300 ppm or less (cl.8)
Zn 
Balance with impurities
0.0066
0.0066

From claim 4


impurities
Including: Pb, Cd, Fe, and/or Sn
Pb: 0-1
meet

From claim 9


Strip thickness
0.1-2.5 mm
0.8 mm (page 2, lns.23-28 of GB’993)
0.8 mm


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GB’993 as applied to claim 1 above, and further in view of Smyth et al. (US-3,630,792-A,herein US’792).
Regarding Claim 10, GB’993 is silent on a zinc plate coated with color.
US’792 teaches a process for the production of color coatings with the addition of minor amounts of certain oxygen-avid addition agents to zinc the oxidation of the resulting alloys produce coatings with predictable surface colors” (col1 line 48-54). US’792 further teaches adding a color coating with the purpose of having light interference color characteristics to produce coatings or surfaces having attractive and predictable surface colors and textures (col. 1, line 47-53).
One of ordinary skill in the art at the date of filing would be motivated to combine the teachings of US’792 with the example alloy of GB’993 by adding minor amounts of certain oxygen-avid addition agents of US’792 to have attractive and predictable surface colors and textures resulting in a zinc plate coated with color. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GB’993 as applied to claim 1 above, and further in view of Liang (CN-202004087-U, herein CN’087).
Regarding Claim 11, GB’993 is silent on adding an adhesive on one outer surface of the zinc plate.
CN’087 teaches an automatic laminating process by which the upper surface of a zinc strip is fully spread with the glue for making a laminate (abstract).
One of ordinary skill in the art at the date of filing would be motivated to combine the teachings of Liang with the example alloy of GB’993 for adding glue to the upper surface of a zinc plate, creating an adhesive on one outer surface of the zinc plate for making a laminate (abstract of CN’087).

Response to Arguments
Applicant’s arguments to the art rejection to claims 1, 3-4, and 6-11 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734